Fourth Court of Appeals
                                     San Antonio, Texas
                                            August 6, 2018

                                         No. 04-18-00538-CR

                                   IN RE Avery B. CRAWFORD

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On August 2, 2018, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DISMISSED FOR LACK OF JURISDICTION. See TEX. R. APP. P.
52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on August 6, 2018.


                                                         _________________________________
                                                         Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2018.



                                                         ___________________________________
                                                         KEITH E. HOTTLE,
                                                         Clerk of Court




1
  This proceeding arises out of Cause No. 2017CR10532 & 2017CR10534, styled The State of Texas v. Avery B.
Crawford, pending in the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore
presiding.